DETAILED ACTION
This action is in response to the filing of 11-4-2021. Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (“Hoffman” 20110098928 A1) in view of Surbur et al. (“Surbur” 20170156666 A1), Jolliff .

Claim 1: Hoffman discloses a computer-implemented method, comprising:
receiving user data captured via one or more sensors of a user monitoring device worn by a user (Paragraph 58); 
the user monitoring device providing a virtual sensor-dependent interactive application (Paragraph 105-107);
wherein at least one aspect of the virtual sensor-dependent interactive application is determined at least in part based on the captured user data (Paragraphs 177-180);
determining an actual user behavior based at least in part on the user data, the actual user behavior associated with a previous time period and a first user behavior type (Paragraphs 165, 177-180; looks at time period and determines user behavior);
Hoffman discloses embodiments for determining target behavior of a user and a worn device including a graphical interface for monitoring activities in relationship to a goal (Paragraphs 185, 208 location goals available once user meets threshold, 214-216). 
Surbur is provided because Hoffman may not explicitly disclose in detail all features below including a worn device (watch) that monitors a user behavior/activity and generating an interactive interface for display on the user monitoring device, the interactive interface including an avatar;  
Surbur is provided because it discloses a monitoring device that analyzes activity of a user on a wearable device (Figures 1-3 and Paragraph 8 and 77), the activity may be related to goals (Figure 10; Paragraphs 51-54 and 57) and further based on the activity determination, displays a graphical notification with an avatar pertaining to achieving active or inactive goals (Figure 10; Paragraphs 51-54 and 57; i.e. steps or sleep). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide an interactive wearable device utilizing an avatar pertaining to specific goals/activities in the wearable devices of Hoffman. One would have been motivated to provide the functionality because it extends the operability of the system through enhanced visual feedback further improving the user experience.

Hoffman further may not explicitly disclose updating the avatar to reflect the actual user behavior during the time period;
Jolliff is provided because it discloses a monitoring device that analyzes physical activity of a user, and further based on the activity determination, displays an avatar performing the activity matching the captured data (Paragraphs 96; running/jogging avatar presented based on sensors such as the accelerometer). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide an avatar performing the activity in real-time on the wearable devices of Hoffman. One would have been motivated to provide the functionality because it extends the operability of the system through enhanced visual feedback further improving the user experience.
Last, Hoffman may not explicitly disclose determining a target user behavior for the first user behavior type during an upcoming time period based at least in part on a differential between the actual user behavior and a behavior goal for the time period and the first user behavior type;
updating the avatar from reflecting the actual user behavior during the time period to reflect the target user behavior for the first user behavior type. 
Kaleal is provided because it discloses a monitoring device that analyzes physical activity type of a user, and further determines a goal for a time period, when there is a difference between the activity and the time period to achieve the goal the avatar is updated to reflect the targeted behavior (Paragraph 190). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide an avatar performing the activity in real-time and provide updates to that avatar to achieve a goal in the system of Hoffman. One would have been motivated to provide the functionality because it extends the operability of the system through enhanced visual feedback further improving the user experience.
Claim 2: Hoffman, Surbur, Jolliff and Kaleal disclose a method of claim 1, further comprising: monitoring additional user data captured via the one or more sensors during the upcoming time period; and updating the target user behavior based on the additional user data (Hoffman: Figure 63 and 66 and Paragraphs 9 and 247; speed and distance, Surbur: Figure 10; Paragraphs 51-54 and 57; compares targets to actions performed; Kaleal: Paragraphs 24, 41 and 190; looks to address deviation from goal). 
Claim 3: Hoffman, Surbur, Jolliff and Kaleal disclose a method of claim 1, wherein the behavior of the avatar includes a graphical representation of an action to be performed in order to achieve the target user behavior based on the actual user behavior wherein the target user behavior includes one or more inactive wellness goals for the user that correspond to at least one of a sleep-related goal or mental health related goal (Hoffman: Figure 63-64 and 66 and Paragraph 247 and Surbur: Figure 10; Paragraphs 51-54 and 57; sleep goals; take a stretch). 
Claim 4: Hoffman, Surbur, Jolliff and Kaleal disclose a method of claim 1, further comprising: receiving a user profile associated with the user monitoring device; determining the target user behavior based at least in part on the user profile; and updating the user profile based at least in part on the actual user behavior (Hoffman: Paragraphs 9, 151, 163 and 195; goals set and part of profile that can be accessed). 
Claim 7: Hoffman discloses a user monitoring device, comprising: one or more sensors, including at least an accelerometer and a pulse meter (Paragraph 58); a user interface (Paragraph 99-100); at least one processor; and non-transitory computer-readable memory including instructions that, when executed by the at least one processor, cause the user monitoring device to: 
provide a virtual sensor-dependent interactive application (Paragraph 105-107); measure user data via the one or more sensors while the user monitoring device is worn by a user (Paragraph 58), 
the user data associated with a time period; determine a user activity type performed by the user during the time period based on the user data (Paragraphs 115-116 and 177-180; looks at time period and determines user behavior); 
Hoffman discloses embodiments for determining target behavior of a user and a worn device including a graphical interface for monitoring activities in relationship to a goal (Paragraphs 185, 208 location goals available once user meets threshold, 214-216). 
Surbur is provided because Hoffman may not explicitly disclose in detail all features below including a worn device (watch) that monitors a user behavior/activity and generate an interactive interface for display on the user monitoring device, the interactive interface including an avatar;  
Surbur is provided because it discloses a monitoring device that analyzes activity of a user on a wearable device (Figures 1-3 and Paragraph 8 and 77), the activity may be related to goals (Figure 10; Paragraphs 51-54 and 57) and further based on the activity determination, displays a graphical notification with an avatar pertaining to achieving active or inactive goals (Figure 10; Paragraphs 51-54 and 57; i.e. steps or sleep). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide an interactive wearable device utilizing an avatar pertaining to specific goals/activities in the wearable devices of Hoffman. One would have been motivated to provide the functionality because it extends the operability of the system through enhanced visual feedback further improving the user experience.
Hoffman further may not explicitly disclose update the avatar to reflect the actual user behavior during the time period;
Jolliff is provided because it discloses a monitoring device that analyzes physical activity of a user, and further based on the activity determination, displays an avatar performing the activity matching the captured data (Paragraphs 96; running/jogging avatar presented based on sensors such as the accelerometer). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide an avatar performing the activity in real-time on the wearable devices of Hoffman. One would have been motivated to provide the functionality because it extends the operability of the system through enhanced visual feedback further improving the user experience.
Last Hoffman may not explicitly disclose determine a target user activity for the user activity type for the time period; update the avatar from reflecting the actual user behavior during the time period to reflect a differential between the user activity and the target user activity for the user activity. 
Kaleal is provided because it discloses a monitoring device that analyzes physical activity type of a user, and further determines a goal for a time period, when there is a difference between the activity and the time period to achieve the goal the avatar is updated to reflect the targeted behavior (Paragraph 190). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide an avatar performing the activity in real-time and provide updates to the avatar to achieve a goal in the system of Hoffman. One would have been motivated to provide the functionality because it extends the operability of the system through enhanced visual feedback further improving the user experience.
Claim 8: Hoffman, Surbur, Jolliff and Kaleal disclose a device of claim 7, wherein the non-transitory computer-readable memory includes instructions that, when executed by the at least one processor, further cause the user monitoring device to: determine that the user activity meets one or more conditions for an application level, wherein the virtual sensor-dependent interactive application includes a plurality of possible application levels; and progress the interactive application to the application level (Hoffman: Paragraphs 208 location goals available once user meets threshold, 214-216 and 248; game format with locations/levels; Surbur: Paragraphs 28-29 and 51-54 and 57;sensors). 
Claim 9: Hoffman, Surbur, Jolliff and Kaleal disclose a device of claim 7, wherein the non-transitory computer-readable memory includes instructions that, when executed by the at least one processor, further cause the user monitoring device to: determine one or more active and inactive wellness goals based at least in part on the user activity type; and update one or more active and inactive wellness goals based at least in part on changes to the user activity type (Hoffman: Paragraphs 163, 183 and 214-215; and Surbur: Figure 10; Paragraphs 51-54 and 57; updated achievement of goals). 
Claim 10: Hoffman, Surbur, Jolliff and Kaleal disclose a device of claim 7, wherein the behavior of the avatar corresponds to the user activity type (Hoffman: Figures 63 and 66 and Paragraphs 247-248; and Surbur: Figure 10, Jolliff: Paragraph 96 and Kaleal: Paragraph 190). 
Claim 11: Hoffman, Surbur, Jolliff and Kaleal disclose a device of claim 7, wherein the user monitoring device is a first user monitoring device the non-transitory computer-readable memory includes instructions that, when executed by the at least one processor, further cause the first user monitoring device to: receive additional user data, environment data, or both, measured by one or more other sensors on a second monitoring device; and update the behavior of the avatar based at least in part on the additional user data, environment data, or both (Hoffman: Paragraphs 90, 105 and 106; devices in communication with sensors and Jolliff: Paragraphs 6, 49 and 96; environmental parameters). 
Claim 12: Hoffman, Surbur, Jolliff and Kaleal disclose a device of claim 7, wherein the user data includes one or more of: pulse rate, movement, distance traveled, caloric energy expenditure, heart rate variability, heart rate recovery, location, blood pressure, blood glucose, skin conduction, skin and/or body temperature, electromyography data, electroencephalographic data, or respiration rate and patterns (Hoffman: Paragraph 91; calorie and distance traveled; Surbur: Paragraph 28-29 and 39; sensors). 
Claim 13: Hoffman, Surbur, Jolliff and Kaleal disclose a device of claim 7, wherein the one or more sensors include at least one of a pulse meter, oximeter, accelerometer, location device, temperature sensor, pedometry sensor, or microphone (Hoffman: Paragraph 58; accelerometer; Surbur: Paragraph 28-29; sensors and Jolliff: Paragraph 96; accelerometer). 
Claim 14 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claim 9 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 10 and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 11 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claim 12 and therefore rejected under the same rationale. 
Claim 20 is similar in scope to claim 13 and therefore rejected under the same rationale. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (“Hoffman” 20110098928 A1), Surbur et al. (“Surbur” 2017015666 A1), Jolliff et al. (“Jolliff” 20090300525 A1) and Kaleal et al. (“Kaleal” 20150037771 A1) in further view of Iscoe et al. (“Iscoe” 20170273639 A1).
Claim 5: Hoffman, Surbur, Jolliff and Kaleal disclose a method of claim 1, further comprising: receiving a user profile associated with the user monitoring device; generating an avatar associated with the user profile; and determining a plurality of visual characteristics of the avatar based at least in part on the user profile (Hoffman provides avatars related to a user Paragraphs 215 and 248). Iscoe further provides a personalized avatar based on captured/input characteristics of the user (Paragraphs 196-197 and 314).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide a profile based avatar in Hoffman as taught by Iscoe. One would have been motivated to provide the functionality because it extends the operability of the system through customized visual feedback further improving the user experience.  
Claim 6: Hoffman, Surbur, Jolliff, Kaleal and Iscoe discloses a method of claim 5, further comprising: updating one or more of the plurality of visual characteristics based on least in part on the actual user behavior, wherein the user profile represents a starting point and the actual user behavior represents projected changes to the user profile (Hoffman: Figures 63 and 66 Paragraphs 215 and 248 and Iscoe: Paragraph 180-182; track user and 312 provide update of visual characteristics to avatar). 

Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Kaleal is provided to more explicitly disclose the presentation of an avatar performing a real-time action regarding the differential of activity. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ferren et al. (8700012 B2); Claim 12
Kolb et al. (20150332149 A1); Paragraph 4


Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        2-10-2022